DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 05/16/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claim 1 (similarly to claims 13, 16 and 28) is amended to add "each of" before "a plurality of beams" (line 3). Claim 13 (similarly to claim 28) is amended to add "user equipment" and remove "wireless communication device”. Claims 31 -34 are newly added with limitations which have not been presented. These additions changes the scope. 
Since the amended features of claims 1, 13, 16, 28 and 31-34 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objections to Specification, Applicant’s arguments filed 05/16/2022 have been fully considered in view of the amendments and they are persuasive. However, the amendment will NOT be entered.

With regard to the 103 rejections, Applicant’s arguments filed 05/16/2022 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On page 16 of Remarks, Applicant argued:
the cited sections of AWADIN do not disclose "performing a channel access procedure for each of a plurality of beams" and "mapping a transmission to a successful subset of the plurality of beams for which the channel access procedures were successfully performed," as recited in claim 1, amended as proposed. The Examiner relies on Figs. 2 and 3 and paragraphs 53-58 of AWADIN for allegedly disclosing "performing a channel access procedure for a plurality of beams" and "mapping a transmission to a successful subset of beams for which the channel access procedure for the plurality of beams was successful," as recited in claim 1, as previously presented. See Final Office Action, pages 3 and 4. ...  First, performing a single full channel access procedure for all of the LBT beams in AWADIN does not disclose "performing a channel access procedure for each of a plurality of beams," as recited in claim 1, because a single procedure for all of the beams in AWADIN is different from multiple procedures for all of the plurality of beams (emphasis added). Second, transmitting the UL beams that are associated with the idle LBT beams upon the result of the single full channel access procedure in AWADIN does not disclose "mapping a transmission to a subset of the plurality of beams for which the channel access procedures were successfully performed," as recited in claim 1, because the disclosed transmitting in AWADIN is based on only a single full access procedure instead of multiple channel access procedures.
In response to Applicant’s argument, Examiner respectfully disagrees:
First, it is noted that the claimed limitation “a channel access procedure for each of a plurality of beams” does not require that respective channel access procedures are performed for each of a plurality of beams since it also covers that the same channel access procedure is performed for each of a plurality of beams”. 
Even assuming, arguendo that the limitation is interpreted as multiple channel access procedures are performed, ¶0054 of Awadin with reference to FIG. 2 discloses “the full channel access procedure may be applied in the same order in which the beams are transmitted. Further, ¶0057 of Awadin discloses, “For those beams failed LBT, the UE may wait for the next LBT occasion as shown in FIG. 3. For example, in the first LBT occasion, the UE performs Type C1 LBT which results in that b0 and b2 are idle with successful LBT while b1 and b3 are not idle due to the failure of LBT. In this case, as shown in FIG. 3, UE may proceed transmitting the scheduled or configured data bursts on beams b0 and b2 while it may remain silent on beams b1 and b3 that correspond to failed LBT beams until the next LBT occasion”. It can be clearly seen from the above-cited portions of Awadin that listen-before-talks (LBTs) (i.e., channel access procedure) are performed for each of beams b0 to b4. 

Regarding the above-mentioned newly amended features in claims 1, 13, 16 and 28, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Iyer et al (US Publication No. 021/0235491) [see, ¶0220-0221]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469